The bill of exceptions and the record disclose that the motion for new trial was overruled on February 17, 1940. The bill of exceptions recites: "And comes now the plaintiff in error on this the 16th day of March, 1940, and within the time prescribed by law, and presents to the Hon. Thomas L. Bowden . . this his bill of exceptions, and asks that the same may be signed and certified to." The bill of exceptions was certified by the judge on March 16, 1940. It is self-contradictory as to when it was tendered to the judge, and it does not affirmatively appear, as it must, that it was tendered within twenty days of the judgment complained of. Therefore, under the ruling in Shuman v. State, 50 Ga. App. 213 (177 S.E. 355), the writ of error must be
Dismissed. Broyles, C. J., andGardner, J., concur.
                          DECIDED OCTOBER 2, 1940. *Page 296